        Cas9 2·13-cv-06420-WB Document 112-1 Filed 03/29/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT                                   ......., ....... --..._
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA                                 l
                                                                                            -1: .....
                                                                                              ,..-.~-~     -



                                                                                         APR -3 2019
JAMAL WRIGHT                                          CIVIL ACTION
                                                                                     =~·'::: :~ ·_~ ,.. ~',"\~·~
                                                                                                ~~~~

       v.                                                                          ~----:'::p. ~::- ··.
                                                      NO. 13-cv-06420-WB
MARIROSA LAMAS,.

                                               ORDER

       Upon consideration of Mr. Wright's petition under 28 U.S.C. § 2254 for a Writ of

Habeas Corpus [ECF Doc. 1], his Memorandum of Law [ECF Doc. 44], and the response

thereto [ECF Doc. 60] as well as the joint motion of the parties [ECF Doc. 104] and

amended joint motion [ECF Doc.        111],   and after careful and independent consideration

of the record and of the Report and Recommendation of United State Magistrate Judge
                                     J..                ..
Richard A. Lloret, it is on this   X: day of, Aptt        J   , 2019 ORDERED
       1) that the Report and Recommendation is APPROVED and ADOPTED;

       2) that the Court's Order of May 11, 2018 [ECF Doc. 90] and the Court's

            Judgment of May 11, 2018 [ECF Doc. 91] are VACATED; and

       3) that JUDGMENT be entered by separate document conditionally

            GRANTING and REQUIRING the Commonwealth to release Mr. Wright

            from custody unless he is retired on or before 90 days from the entry of the

            JUDGMENT subject to the parties' agree·            to extend this deadline or upon

            a showing of good cause.




                                                      WENDY BEETLESTONE
                                                      U.S. District Court Judge
